


Enterprise Bank
2012 Variable Compensation Incentive Plan


Purpose and Objective
The 2012 Variable Compensation Incentive Plan (the Plan) incents and rewards our
bank's performance and our individual performance.


Participants
Vice Presidents (VP) and above who do not participate in an individual sales
incentive plan (e.g. Lender Incentive Plan, Branch Relationship Manager
Incentive Plan, other sales incentive plan) are eligible to participate in this
plan. Other than as described elsewhere in this plan, you must be employed on
the payout date to receive a payout. If your hire date is after January 1 of the
current plan year, you will be eligible for a pro-rata payout, based on wages
earned during the plan year.


Target Awards
You will have a target variable compensation opportunity (target percentage),
which is a percentage of your regular earnings (base salary) earned in the
current plan year.


Determination of Variable Compensation Payout
You will be assigned to a variable compensation incentive group (Bank wide
Group; Deposit Focused Group; or Loan Quality Focused Group) based upon your
position and role. All variable compensation incentive groups contain the below
specific performance factors with varying associated weights (see Variable
Compensation Incentive Groups, page 3).


Specific Performance Factors for all Plan Participants:
•
Net Income: 2012 Net Income

•
Deposit Growth: 2012 average low cost deposit growth

•
Loan Growth: Increase in 2012 total loan balances

•
Loan Quality: Amount charged to the provision for loan losses in 2012



The below additional factors, as a positive or negative multiplier, will be used
in calculating the variable compensation incentive payout for the Chairman,
Chief Executive Officer, President, Chief Operating Officer, Chief Financial
Officer, Chief Commercial Lending Officer, Chief Banking Officer, Chief Sales
and Marketing Officer, Managing Director of Enterprise Investment Advisors,
Branch Administration Director, Mortgage Lending Director, Cash Management
Director, Risk Management Director, Deposit Services Director, Chief Information
Officer, Corporate Communications Director, Internal Audit Director, and Human
Resources Director.


Additional Performance Factor:
•
Annualized revenue from net growth in investment assets managed in 2012
(annualized revenue from new assets - attrition)

•
Insurance commission revenue reported in 2012



Our bank must attain a specified level of performance in the Net Income
performance factor (the “threshold”) in the current plan year for a payout to be
made. If the threshold is achieved, the variable compensation pool available for
variable compensation incentive payouts will be determined by overall
performance of the performance factor and may also be modified at the discretion
of the Compensation Committee.


Your individual performance and/or contribution for the plan year may impact
your individual actual payout either positively or negatively.
1
















--------------------------------------------------------------------------------




Extraordinary Event
An extraordinary event, such as a windfall, compliance rating, or another
unusual event, may either positively or negatively impact the Bank's financial
reports.  The Compensation Committee will have discretion whether the
extraordinary event will impact the payout under the Plan.


Payout Timing
The performance period is January 1 through December 31 of the current plan
year. If it is determined that participants will receive a payout under the
Plan, payouts will be received on or before March 15, following the plan year.


Retirement, Disability, or Death
If a participant retires after the age of 62 and has been employed for at least
three months in the current plan year, the participant is eligible to receive a
pro-rata payout upon retirement. If a participant passes away or employment ends
as result of disability during the plan year, the participant or the
participant's beneficiary is eligible to receive a pro-rata payout. Payouts will
be based upon the participant's wages earned in the current plan year, the
participant's performance, and management's estimate of year-end results at the
participant's employment end date.


Clawback Provision
If the Bank's reported financial or operating results are determined to be
subject to material negative restatement, the Compensation Committee may require
recoupment of full or partial payout made to participants with an officer status
of Senior Vice President (SVP) or above.


The Compensation Committee reserves the authority to approve, modify, or
disallow any payout proposed to be made under the Plan.


Performance Factor Grid Information
Variable Compensation Pool for Performance Factors
Below Threshold
At Threshold (0.50)
(0.75)
At Target (1.00)
(1.25) 
(1.50)
(1.75)
At Stretch (2.00)
There will be a
0% variable
compensation pool for the performance factor.
There will be a
50% variable compensation pool for the performance factor.
 
There will be a
100% variable compensation pool for the performance factor.
 
 
 
There will be a
200% variable compensation pool for the performance factor.



Performance Factor Grid for Participant Scorecard*
Variable
Compensation
Scorecard
Performance Factor
Weight
Threshold
 
Target
 
 
 
Stretch
0.50
0.75
1.00
1.25
1.5
1.75
2.00
Net Income
Refer to Groups Below
10.575M
11.075M
11.575M
12.075M
12.575M
13.075M
13.575M
Deposit Growth
0M
9.1507M
18.30M
25.847M
33.394M
40.941M
48.488M
Loan Growth
76.627M
97.814M
119.000M
140.186M
161.373M
182.559M
203.746M
Loan Quality
5.8590M
5.330M
4.80M
4.270M
3.741M
3.211M
2.681M



*Department and individual performance will be considered in determining final
payouts under the 2012 Variable Compensation Plan.


2




--------------------------------------------------------------------------------






Additional Performance Factors Multipliers, if applicable
Annualized revenue from net growth in investment assets managed in 2012
(annualized revenue from new assets - attrition)
•
If less than $165,000, multiply actual payout percentage by 0.95

•
If between $165,000 - $230,000, multiply actual payout percentage 1

•
If more than $230,000, multiply actual payout percentage by 1.05



Insurance commission revenue reported in 2012
•
If less than $427,500, multiply actual payout percentage by 0.95

•
If between $427,500 - $522,500, multiply actual payout percentage 1

•
If more than $522,500, multiply actual payout percentage by 1.05



The final multiplier used to determine the payout will be an average of the
above two multipliers.
 
Variable Compensation Incentive Groups
Bank wide
Group
Performance Factor
Weight
 
Deposit
Focused
Group
Performance Factor
Weight
Net Income
50%
 
Net Income
50%
Deposit Growth
20%
 
Deposit Growth
35%
Loan Growth
20%
 
Loan Growth
10%
Loan Quality
10%
 
Loan Quality
5%
 
 
 
 
 
 
 











3




